Filed 2/22/22 Residents for Orcutt Sensible Growth v. County of Santa Barbara
CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
Calif ornia Rules of Court, rule 8.1115(a), prohibits courts and parties f rom citing or relying on opinions not
certif ied f or publication or ordered published, except as specif ied by rule 8.1115(b). This opinion has not been
certif ied f or publication or ordered published f or purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           SECOND APPELLATE DISTRICT

                                             DIVISION SIX


RESIDENTS FOR ORCUTT                                                2d Civil No. B311991
SENSIBLE GROWTH, et al.,                                        (Super. Ct. No. 19CV06707)
                                                                  (Santa Barbara County)
     Plaintiffs and Appellants,

v.

COUNTY OF SANTA
BARBARA, et al.,

     Defendants and Respondents,

MOJO KS2, LLC,

  Real Party in Interest and
Respondent.


     Pursuant to the California Environmental Quality Act
(CEQA, Pub. Resources Code, § 21000 et seq.), Residents for
Orcutt Sensible Growth and Gina Lord-Garland (appellants)
brought an action challenging the approval of a new retail
commercial center in Orcutt, an unincorporated area in the
County of Santa Barbara (County). The commercial center is
located within the area of the Orcutt Community Plan (OCP). In
1997 respondent County certified a final environmental impact
report (the 1997 EIR) for the OCP.
       Appellants appeal from a judgment denying their petition
for a writ of administrative mandate. (Code Civ. Proc., § 1094.5.)
They contend that County erred in approving the commercial
center through an addendum instead of requiring a subsequent
EIR. In addition, they argue that substantial evidence does not
support the addendum’s conclusions, that the trial court
erroneously augmented the administrative record, and that “the
administrative hearing was a sham.” (Bold and capitalization
omitted.) We affirm.
                Factual and Procedural Background
       The OCP area contains approximately 14,650 acres. The
OCP identified “approximately 40 ‘Key Sites’ . . . – sites that were
larger than three acres in size and undeveloped or significantly
underdeveloped – where the majority of future development in
Orcutt would likely take place.” “Each Key Site was reviewed
individually and as part of the larger comprehensive planning
effort . . . .”
       One of the reviewed Key Sites was Key Site 2, which
consists of 18.2 acres of undeveloped land. This appeal involves a
proposed project on a 5.95-acre portion of Key Site 2. The name
of the project is the Orcutt Gateway Retail Commercial Center
Project (“the Gateway Project”). The developer will construct
42,921 square feet of retail commercial space, including a 28,020
square-foot grocery store; a 2,700 square-foot fast food
restaurant; a 6,816 square-foot retail commercial building; and a




                                 2
new gas station with 12 fueling stations, a 4,135 square-foot
convenience store, and a 1,250 square-foot carwash. The
Gateway Project will provide 184 parking spaces for vehicles, 10
parking spaces for bicycles, and new landscaping.
      The 1997 EIR noted that, “[u]nder existing designations, 48
residential units and 82,000 square feet of commercial space
could be built” on Key Site 2. Under the OCP, “[t]he proposed
land use designation for [Key Site 2] is General Commercial with
a zoning district of C-2 [retail commercial] over the entire site.”
(Bold omitted.) “Under the new [OCP] designations, potential
buildout could result in the construction of an estimated 283,500
square feet of commercial space.”
      For Key Site 2 the 1997 EIR analyzed impacts and imposed
mitigation measures in the following areas: geology/soils/flooding,
water resources, traffic/circulation, noise, air quality,
wastewater, fire protection, solid waste, and visual
resources/open space. The 1997 EIR did not discuss impacts to
the areas of “Biology, Agricultural Land Conversion[,] and[] Risk
of Upset” because “[n]o significant impacts to these resources
were identified during initial evaluation of the proposed project.”
      The 1997 EIR considered three mixed-use alternatives to
the proposed commercial land use for Key Site 2. The
alternatives were “No Project,” “Low Buildout,” and “High
Buildout.” “Under [the Low Buildout alternative], potential
development could consist of 243 residential units and 43,649
square feet of commercial space.”
      In adopting the OCP, the County Board of Supervisors
(Board) found: “[Key Site 2] is designated/zoned General
Commercial/C-2, with a maximum potential buildout of
approximately 283,500 ft² general commercial floor space. . . .




                                3
The site’s location . . . makes it a key ‘gateway’ parcel into Orcutt;
this location also is excellent for a smaller semi-regional shopping
center, provided that development maintains the community’s
semi-rural character and is designed thoughtfully for
neighborhood compatibility.” The Board rejected the 1997 EIR’s
three mixed-use alternatives to the proposed commercial land
use.
        In August 2016 The Minson Company filed an application
for approval of the Gateway Project.1 Instead of preparing a
subsequent EIR, the County Department of Planning and
Development prepared an addendum to the 1997 EIR. The
addendum explained that a subsequent EIR was unnecessary
because “[t]here are no substantial changes to the proposed
project which involve[] a new significant environmental effect or
a substantial increase in the severity of previously identified
significant effect[s]. The project proposes the same uses at a
lower density than previously analyzed [in the 1997 EIR], and
the analysis contained within the [1997 EIR] addresses the
cumulative impacts that would be associated with the proposed
project and identifies the mitigation measures that would
mitigate those impacts to the extent feasible.”
       In August 2019 the County Planning Commission accepted
the addendum and approved the Gateway Project. Appellants
appealed to the Board. The Board denied the appeal, approved



      1MOJO KS2, LLC (MOJO), is the successor in interest to
The Minson Company, the original real party in interest and
respondent. On November 24, 2021, we granted MOJO’s request
to substitute into this appeal in place of The Minson Company.
MOJO has not filed a separate brief. It joins in County’s brief.


                                  4
the Gateway Project, and “determine[d] that . . . no subsequent
Environmental Impact Report shall be prepared for this
project . . . .”
       Appellants filed a petition for a writ of administrative
mandate challenging the Board’s decision. The trial court denied
the petition and entered judgment in favor of respondents.
                             CEQA Law
       “The central purpose of CEQA is to ensure that agencies
and the public are adequately informed of the environmental
effects of proposed agency action.” (Friends of the College of San
Mateo Gardens v. San Mateo County Community College Dist.
(2016) 1 Cal.5th 937, 951 (Friends I).) “Under CEQA and its
implementing guidelines,[2] an agency generally conducts an
initial study to determine ‘if the project may have a significant
effect on the environment.’ [Citation.] If there is substantial
evidence that the project may have a significant effect on the
environment, then the agency must prepare and certify an EIR
before approving the project.” (Id. at p. 945.)
       “CEQA’s subsequent review provisions apply when [as
here] an agency modifies a project after it has certified an
EIR . . . . [T]hese provisions require the agency to prepare a
subsequent EIR or negative declaration under certain
circumstances. [Citation.] They also allow the agency to prepare
an addendum, rather than a subsequent EIR or negative


      2
        The CEQA Guidelines (Guidelines) are found in California
Code of Regulations, title 14, sections 15000-15387. “These
guidelines . . . are ‘central to the statutory scheme’ . . . . [W]e
afford the Guidelines ‘great weight’ unless a provision is ‘clearly
unauthorized or erroneous under the statute.’ [Citation.]”
(Friends I, supra, 1 Cal.5th at p. 954.)


                                 5
declaration, if only ‘minor technical changes or additions are
necessary or none of the conditions described in [Guidelines]
Section 15162 calling for the preparation of a subsequent EIR or
negative declaration have occurred.’ [Citation.]” (Friends of the
College of San Mateo Gardens v. San Mateo County Community
College Dist. (2017) 11 Cal.App.5th 596, 604, fn. omitted (Friends
II).)
      “CEQA Guidelines section 15162 provides that no
subsequent EIR is required either ‘[w]hen an EIR has
[previously] been certified or [when] a negative declaration [has
previously been] adopted for a project,’ unless there are
substantial changes to a project or its circumstances that will
require major revisions to the existing EIR or negative
declaration. [Citations.]” 3 (Friends I, supra, 1 Cal.5th at pp. 945-

      3 The full text of Guidelines section 15162 is as follows: “(a)
When an EIR has been certified or a negative declaration adopted
for a project, no subsequent EIR shall be prepared for that project
unless the lead agency determines, on the basis of substantial
evidence in the light of the whole record, one or more of the
following: [¶] (1) Substantial changes are proposed in the project
which will require major revisions of the previous EIR or
negative declaration due to the involvement of new significant
environmental effects or a substantial increase in the severity of
previously identified significant effects; [¶] (2) Substantial
changes occur with respect to the circumstances under which the
project is undertaken which will require major revisions of the
previous EIR or negative declaration due to the involvement of
new significant, environmental effects or a substantial increase
in the severity of previously identified significant effects; or
[¶] (3) New information of substantial importance, which was not
known and could not have been known with the exercise of
reasonable diligence at the time the previous EIR was certified as
complete or the negative declaration was adopted, shows any of


                                  6
946, all brackets except last brackets in original.) “[A]n agency
that proposes changes to a previously approved project must
determine whether the changes are ‘[s]ubstantial’ and ‘will
require major revisions of the previous EIR . . . due to the
involvement of new significant environmental effects or a
substantial increase in the severity of previously identified
significant effects.’ [Citation.] If the proposed changes meet that
standard, then a subsequent or supplemental EIR is required.”
(Id. at p. 950.)
                         Standard of Review
       “An appellate court's review of the administrative record
for legal error and substantial evidence in a CEQA case, as in
other mandamus cases, is the same as the trial court’s: The
appellate court reviews the agency’s action, not the trial court’s
decision; in that sense appellate judicial review under CEQA is
de novo. [Citations.]” (Vineyard Area Citizens for Responsible



the following: [¶] (A) The project will have one or more
significant effects not discussed in the previous EIR or negative
declaration; [¶] (B) Significant effects previously examined will
be substantially more severe than shown in the previous EIR;
[¶] (C) Mitigation measures or alternatives previously found not
to be feasible would in fact be feasible and would substantially
reduce one or more significant effects of the project, but the
project proponents decline to adopt the mitigation measure or
alternative; or [¶] (D) Mitigation measures or alternatives which
are considerably different from those analyzed in the previous
EIR would substantially reduce one or more significant effects on
the environment, but the project proponents decline to adopt the
mitigation measure or alternative.”




                                 7
Growth, Inc. v. City of Rancho Cordova (2007) 40 Cal.4th 412,
427.)
        Where, as here, there is an initial environmental document
– the 1997 EIR – the court’s first step is to determine “whether
[the] initial environmental document remains relevant despite
changed plans or circumstances.” (Friends I, supra, 1 Cal.5th at
pp. 952-953.) This is “a question for the agency to answer in the
first instance, drawing on its particular expertise. [Citation.] A
court’s task on review is then to decide whether the agency's
determination is supported by substantial evidence; the court's
job ‘“‘is not to weigh conflicting evidence and determine who has
the better argument.’”’ [Citation.]” (Id. at p. 953.)
        “Substantial evidence shall include facts, reasonable
assumptions predicated upon facts, and expert opinion supported
by facts.” (Pub. Res. Code § 21082.2, subd. (c).) “Substantial
evidence is evidence of ponderable legal significance, reasonable
in nature, credible, and of solid value, evidence that a reasonable
mind might accept as adequate to support a conclusion.”
(American Canyon Community United for Responsible Growth v.
City of American Canyon (2006) 145 Cal.App.4th 1062, 1070.)
         If substantial evidence supports the agency’s
determination that an initial environmental document remains
relevant, the reviewing court’s “next - and critical - step is to
determine whether the agency has properly determined how to
comply with its obligations [under CEQA’s subsequent review]
provisions. In particular, where, as here, the agency has
determined that project changes will not require ‘major revisions’
to its initial environmental document, such that no subsequent or
supplemental EIR is required, the reviewing court must then




                                 8
proceed to ask whether substantial evidence supports that
determination.” (Friends I, supra, 1 Cal.5th at p. 953.)
       “‘This deferential standard is a reflection of the fact that in-
depth review has already occurred. [Citation.]’ [Citation.] ‘The
burden is on the appellant to show there is no substantial
evidence to support the findings of the agency. [Citation.]’”
(Citizens Against Airport Pollution v. City of San Jose (2014) 227
Cal.App.4th 788, 797-798 (Citizens Against Airport Pollution).)
“As with all substantial evidence challenges, an appellant
challenging an [agency finding] for insufficient evidence must lay
out the evidence favorable to the other side and show why it is
lacking. Failure to do so is fatal. A reviewing court will not
independently review the record to make up for appellant’s
failure to carry his burden.” (Defend the Bay v. City of Irvine
(2004) 119 Cal.App.4th 1261, 1266.)
           The “Fair Argument” Standard Is Inapplicable
       Appellants contend that “[t]he Trial Court . . . should
reasonably have applied the Fair Argument Standard [of
review].” “[W]hen an agency initially proposes a project, an EIR
is required ‘whenever it can be fairly argued on the basis of
substantial evidence that [a] project may have significant
environmental impact.’ [Citations.] Thus, when a reviewing
court evaluates an agency’s initial determination whether to
proceed with an EIR, the court's function is ‘to determine
whether substantial evidence supported the agency’s conclusion
as to whether the prescribed “fair argument” could be made. If
there was substantial evidence that the proposed project might
have a significant environmental impact, evidence to the contrary
is not sufficient to support a decision to dispense with
preparation of an EIR . . . because it could be “fairly argued” that




                                  9
the project might have a significant environmental impact.’”
(Friends I, 1 Cal.5th at p. 957, italics added.) “The fair argument
standard creates a ‘low threshold’ for requiring an EIR, reflecting
a legislative preference for resolving doubts in favor of
environmental review.” (Latinos Unidos de Napa v. City of Napa
(2013) 221 Cal.App.4th 192, 200 (Latinos Unidos de Napa).)
       CEQA’s initial review standards do not apply here because
the OCP was originally approved by the 1997 EIR. Where “a
project was originally approved by an EIR, we affirm the agency’s
determination whether a subsequent or supplemental EIR is
required when the determination is supported by substantial
evidence, even if there is other evidence to the contrary.”
(Friends II, supra, 11 Cal.App.5th at p. 607; see also Committee
for Re–Evaluation of T–Line Loop v. San Francisco Municipal
Transportation Agency (2016) 6 Cal.App.5th 1237, 1247, 1251-
1252; Latinos Unidos de Napa, supra, 221 Cal.App.4th at p. 200.)
Accordingly, the fair argument standard of review is inapplicable.
        The 1997 EIR Is Not a Program EIR as to Key Site 2
       Appellants claim that, as to Key Site 2, the 1997 EIR is a
“Program EIR.” They argue, “The Program EIR contemplated
later environmental review by a ‘tiering’ document, providing
site-specific analysis.” “There is absolutely no authority for
tiering an addendum off of a Program EIR . . . .” “Instead,
Respondents were required to use a Subsequent, Supplemental,
or New EIR to tier off the Program EIR. . . .” “By tiering an
Addendum off of a 23-year-old Program EIR, Respondents have
subverted the environmental review process.”
       “Under Guidelines section 15168, program EIR’s are used
for a series of related actions that can be characterized as one
large project. If a program EIR is sufficiently comprehensive, the




                                10
lead agency may dispense with further environmental review for
later activities within the program that are adequately covered in
the program EIR. (Guidelines, § 15168, subd. (c).) . . . However,
‘[a] program EIR does not always suffice for a later project.
Sometimes a “tiered” EIR [i.e., an EIR that tiers from the
program EIR,] is required ([Guidelines,] § 21094) . . . .’” (Center
for Sierra Nevada Conservation v. County of El Dorado (2012)
202 Cal.App.4th 1156, 1171.) “An agency that chooses to tier
may provide analysis of general matters in a broader EIR, then
focus on narrower project-specific issues in later EIR’s.
[Citation.]” (In re Bay-Delta etc. (2008) 43 Cal.4th 1143, 1173.)
“Tiering is appropriate when the sequence of EIRs is: [¶] (a) From
a . . . program EIR to a . . . site-specific EIR.” (Guidelines §
15385, subd. (a).) “A tiered EIR is required for a later project
consistent with the larger program if the project may cause
significant environmental effects that were not examined in the
prior EIR.” (Save Berkeley’s Neighborhoods v. Regents of
University of California (2020) 51 Cal.App.5th 226, 236.)
        As to Key Site 2, the 1997 EIR is not a Program EIR. The
Board found that, “[w]ith the exception of the site-specific
environmental review performed at varying levels of detail for the
45 selected Key Sites, [including Key Site 2,] the Environmental
Impact Report (EIR) for this project has been prepared as a
Program EIR pursuant to CEQA Guidelines Section 15168.”
(Italics added.) Except for these Key Sites, “the environmental
review . . . was done at a program level and is not intended to
suffice for project-specific review.”
        The 1997 EIR noted that the Key Site analyses provided a
level of environmental review that was significantly greater than
that normally found in a Program EIR: “In order to streamline




                                11
future permitting and to add a level of certainty to the planning
process, the County of Santa Barbara Planning and Development
Department established a voluntary, public-private partnership
that enabled interested Key Site property owners to receive an
expanded level of environmental review for their property over
that normally addressed within the context of a ‘program level’
community plan EIR. Key Site owners [including the owner of
Key Site 2] participating in this [expanded level of review]
program provided limited contributions to assess potential site-
specific impacts (e.g. traffic, biology, flooding, etc.) directly
related to potential development of their property. Site-specific
review for these participating Key Sites include project and
alternatives analyses, mitigation measures and CEQA findings
for each environmental issue area funded by the property
owners.” (Italics added.) Key Sites 1, 11, 17, and 18 received
more extensive “‘mini-EIR’s.’” “For Key Sites that did not receive
a ‘mini-EIR’ or that did not participate in the expanded level of
review program [in which Key Site 2 participated], . . . [f]uture
development proposals . . . will likely require substantial
additional CEQA review to analyze potential site-specific issues
not addressed in this EIR.”
      As the trial court observed, appellants’ argument that the
1997 EIR was a Program EIR as to Key Site 2 “ignores the fact
that Key Site 2 underwent a site-specific analysis.” But even if
the 1997 EIR were a Program EIR as to Key Site 2, this would
not preclude the use of an addendum for the Gateway Project.
(See Citizens Against Airport Pollution, supra, 227 Cal.App.4th at
p. 802 [“even assuming, without deciding, that the 1997 EIR for
the Airport Master Plan constitutes a program EIR, . . . we are
not persuaded that the proposed changes to the Airport Master




                               12
Plan that are addressed in the eighth addendum constitute a new
project that requires a new EIR”].)
              Substantial Evidence Supports Agency’s
            Finding that the 1997 EIR Remains Relevant
       Appellants assert that the 1997 EIR is “obsolete.” They
explain, “The Addendum could not have analyzed the impacts
caused by the changes to the development with any specificity,
particularly given the fact that the . . . [1997] EIR is a 23-year-old
document, which at most had only 15 years of efficacy.” In
support of the alleged 15-year period of efficacy, appellants rely
on the following excerpt from the “Executive Summary” of the
1997 EIR: “The [OCP] comprehensively reviews and addresses,
through its Goals, Policies, Programs, Actions, and Development
Standards, the various geographical and subject matters
affecting the continuing function and future development of the
Orcutt community over the next 10-15 years. Essentially the
Orcutt Community Plan provides a ‘blueprint’ for the
development future of Orcutt.”
       The above excerpt indicates that the OCP was intended to
provide a guide for development over the next 10 to 15 years. It
does not detract from the relevance of the 1997 EIR to the
present proposed Gateway Project on Key Site 2. Appellants cite
no authority to the effect that an EIR becomes stale after the
passage of a specified number of years. (See Mani Brothers Real
Estate Group v. City of Los Angeles (2007) 153 Cal.App.4th 1385,
1399 [“addenda were properly used in cases where many years
had elapsed between the original EIR and later project
revisions”].)
       “‘“A presumption exists that an administrative action was
supported by substantial evidence. [Citation.] The burden is on




                                 13
the appellant to show there is no substantial evidence whatsoever
to support the findings of the [agency].” . . .’” (Inyo Citizens for
Better Planning v. Inyo County Bd. of Supervisors (2009) 180
Cal.App.4th 1, 13.) In the addendum the agency found: “[T]he
proposed project was anticipated and provided for by the OCP,
and the [1997] EIR evaluated, disclosed, and mitigated
potentially significant effects to the extent feasible. There have
been no substantial unanticipated changes to the project, the
project site, the project setting, or circumstances surrounding the
project that would require further environmental analysis.”
Appellants have failed to carry their burden of showing that
“there is no substantial evidence whatsoever to support” the
agency’s finding that the 1997 EIR remains relevant. (Ibid.)
               Substantial Evidence Supports Agency’s
          Finding that a Subsequent EIR Is Not Required
       Appellants are required to show that there is no
substantial evidence to support the agency’s finding that a
subsequent EIR is not required. They have not carried their
burden: “[t]here are no substantial changes to the proposed
project which involve[] a new significant environmental effect or
a substantial increase in the severity of previously identified
significant effect[s].”
       Appellants claim that the Gateway Project involves “major
changes, not envisioned until well after the . . . [1997] EIR had
been certified.” We disagree. The 1997 EIR considered that,
“under the new [OCP] designations, potential buildout could
result in the construction of an estimated 283,500 square feet of
commercial space” on Key Site 2. The Gateway Project’s 42,921
square feet of retail commercial space is only 15 percent of the
potential commercial buildout of 283,500 square feet. It is less




                                14
than the 43,649 square feet of commercial space under the 1997
EIR’s “Low Buildout” alternative for Key Site 2.
        Appellants “do[] not satisfactorily explain how the
[Gateway] Project's impacts are so different from, or more severe
than, the impacts identified in the 199[7] . . . . EIR so as to
require further review.” (Latinos Unidos de Napa, supra, 221
Cal.App.4th at p. 207.) As the addendum observed, “The
[Gateway] project proposes the same uses at a lower density than
previously analyzed” in the 1997 EIR.
       Appellants argue: “Since 1997 . . . the Project has morphed
into a purely commercial development with a smaller footprint.”
It has “chang[ed] significantly from a mixed-use development to
an entirely commercial development with a planned 12-pump gas
station and carwash.” But the OCP contemplated a purely
commercial development on Key Site 2. The 1997 EIR noted
that, under the OCP, “[t]he proposed land use designation for
[Key Site 2] is General Commercial with a zoning district of C-2
[retail commercial] over the entire site.” (Bold omitted, italics
added.) The Board rejected the 1997 EIR’s three mixed-use
alternatives to the proposed commercial land use.
        The 1997 EIR observed that Key Site 2 would likely be
developed as a “neighborhood shopping center” that “would be
accompanied by a number of fast food restaurants, gas stations,
etc.” The Gateway Project is consistent with the 1997 EIR’s
expected development of Key Site 2.
              Augmentation of Administrative Record
       Appellants maintain that the trial court erroneously
augmented the administrative record to include air quality and
noise analyses for the Gateway Project. The analyses were
prepared in February 2017. The addendum describes them in




                                15
detail. Appellants acknowledge: “The addendum purported to
incorporate the Analyses by reference, and then purported to rely
on the Analyses in making its Findings on Air Quality and Noise.
These documents were relevant to the Planning Commission’s
and Board of Supervisors’ decision-making in the Project
approvals.”
       “[O]ur ‘review of a trial court’s determinations regarding
the scope of the administrative record is subject to the principle
that appellate courts presume the trial court's order is correct.’”
(Saltonstall v. City of Sacramento (2015) 234 Cal.App.4th 549,
588.) Appellants have not overcome this presumption.
       “The content of administrative records in CEQA
proceedings is governed by Public Resources Code section 21167.6
[(section 21167.6)].” (County of Orange v. Superior Court (2003)
113 Cal.App.4th 1, 7.) The broad language of section 21167.6,
subdivision (e) “contemplates that the administrative record will
include pretty much everything that ever came near a proposed
development or to the agency’s compliance with CEQA in
responding to that development.” (County of Orange, supra, at
p. 8.) The statutory language encompasses the air quality and
noise analyses relied upon in the addendum. “Section 21167.6,
subdivision (e) begins with an inclusive view of the record. It
states that the record ‘shall include’ a list of 11 different items,
but it is ‘not limited to’ them.” (Ibid.) Among the items that
“shall” be included are the following: “All written evidence . . .
submitted to . . . the respondent public agency with respect to
compliance with this division or with respect to the project.”
(§ 21167.6, subd. (e)(7).) “Any other written materials relevant to
the respondent public agency’s compliance with this division or to
its decision on the merits of the project, including . . . copies of




                                16
studies or other documents relied upon in any environmental
document [such as an addendum] prepared for the project and
either made available to the public during the public review
period or included in the respondent public agency's files on the
project . . . .” (Id., subd. (e)(10).)
       The addendum states, “All of the documents incorporated
into this Addendum by reference [including the two analyses] are
on file with [the Planning and Development Department] and are
available [to the public] upon request.” In their reply brief
appellants claim, “In fact, they [the analyses] were not” available
to the public upon request. This conclusionary statement,
without explanation and supporting citations to the
administrative record, is insufficient. (Fernandes v. Singh (2017)
16 Cal.App.5th 932, 942-943.)
        Appellants contend that the record should not have been
augmented to include the analyses because “[t]here is . . . no
evidence in the Record that either of these documents had ever
been provided to either the Planning Commission or the Board of
Supervisors as part of their decision-making prior to their
granting the approvals.” But as County notes in its brief, “The
plain language of Section 21167.6 . . . does not limit the
administrative record only to documents that were actually
before decisionmakers at the time of project approval.” For all
intents and purposes, the analyses were before the Planning
Commission and Board because of the addendum’s detailed
description of the analyses.
                Appellants Have Failed To Show that the
                  Administrative Hearing Was a Sham
       Appellants argue that the administrative hearing was a
“sham” because “the County fatally undercut the legitimacy of




                                17
the Administrative process by withholding from Appellants, and
the Public the [two] Analyses on which the ill-conceived
Addendum had presumably been grounded, until their post hoc
Motion to Augment.” County did not withhold the analyses from
appellants. The analyses were described in the addendum. If
appellants wanted to view the analyses, they should have
requested them from the Planning and Development
Department. Appellants provide no evidence that they made
such a request. The trial court observed: “The notice of Public
Hearing for the County Planning Commission’s August 14, 2019
hearing [on the Gateway Project] specified that ‘all documents’
could be reviewed at the Department of Planning and
Development . . . . [Appellants] were advised of both the
existence of the Analyses as well as how to access them. Having
not taken advantage of such opportunity, they cannot now be
heard to complain that they did not know of their existence.” We
reject as unfounded appellants’ accusation that respondents
“conceal[ed] from the public the Analyses.”
       Appellants further argue that the administrative hearing
was a sham because the actual analyses were not provided to the
Planning Commission and Board prior to their approval of the
Gateway Project. Consequently, their decisions “have been
stripped of evidentiary support.” But the analyses were
summarized in the addendum. Appellants have not cited any
authority to the effect that the Planning commissioners and
Board members were required to read the actual analyses and
could not rely on the summaries in the addendum. The trial
court observed that appellants “have identified no code section,
regulation, or case law that requires documents to be individually
presented to the decision makers.”




                               18
                           Disposition
      The judgment is affirmed. Respondents shall recover their
costs on appeal.
      NOT TO BE PUBLISHED.




                                              YEGAN, J.

We concur:


             GILBERT, P. J.


             PERREN, J.




                              19
                     James F. Rigali, Judge

            Superior Court County of Santa Barbara

                ______________________________


     Finney Arnold and Tal C. Finney, Shaune B. Arnold; R.
Bruce Tepper and R. Bruce Tepper, for Plaintiffs and Appellants.

     Brian Pettit, Deputy County Counsel, for Defendants and
Respondents.

      Fauver Large Archbald & Spray and Marcus J. Kocmur,
Olivia K. Marr, for Real Party in Interest and Respondent.